Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to conform to *910the mandate and opinion of the Supreme Court of the United States by providing as follows, viz.: Matter remitted to the Supreme Court, New York County, with instructions (1) to annul the determination of the Police Commissioner dismissing petitioner from his position as a patrolman in the Police Department of the City of New York and (2) to hold further proceedings to determine whether or not petitioner is entitled to back pay and such other relief as he has requested in his petition. (See 20 N Y 2d 227, revd. 392 U. S. 273.)